DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Pre-Appeal Brief conference held on 29 July 2022, conferees decided to reopen prosecution. The rejection set forth below.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7 and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 470 984 A1 issued to Jusheng Cheng (“Cheng”), in view of USPGPUB 2016/0004718 issued to Yun Lin et al. (“Lin”).
With respect to claim 1, Cheng discloses a method comprising: 
receiving, from a client within a network having a network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
preventing the client from writing to the file (Para [0047]: when a system has a plurality of nodes that preempt a lock of a same resource at the same time, a lock holder succeeds in preempting the lock immediately after releasing the lock, resulting in that another node cannot obtain the lock in a long time, and that a maximum read and write delay is especially long, and affecting an upper-layer application and Para [0067]: If the two values are different, it indicates that another node changes the value of the occupancy field of the disk lock before the first node sends the obtaining request, and the data storage system does not allow the first node to write the identifier of the first node into the occupancy field of the disk lock) at least by:
for the file at an addressable node of a plurality of addressable nodes within the second network and separate from the file share (Para [0006], a node that occupies the disk lock has permission to access the resource and Para [0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock); 
holding, at the addressable node and separate from the file share (Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node); 
indicating that the file is in a locked state at least by storing, at the file share, file locking information that indicates the addressable node (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk and Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node). 
Cheng does not explicitly teach first client, within first network having a first network domain, a request for write access to a file stored at a file share within a second network having a second network domain, wherein the file is locally accessible to a second client within the second network and obtaining a file handle with exclusive write access to the file.
Lin discloses first client, within first network having a first network domain, a request for write access to a file stored at a file share within a second network having a second network domain, wherein the file is locally accessible to a second client within the second network and obtaining a file handle with exclusive write access to the file (Fig. 10 and 11; two or more cloud controllers collectively manage distributed filesystem data that is stored in the cloud storage systems; a cloud controller receives from a first client a request to access a portion of the file. The cloud controller contacts the owning cloud controller for the portion of the file to request a byte-range lock for that portion of the file; Para [0007]. the first client requests exclusive write access to a first portion of the file and multiple other distributed clients are accessing a second, distinct portion of the file via byte-range locks with shared read permissions; Para [0009]. A client requests exclusive write access to append to the end of the file, and the owning cloud controller grants a byte-range lock for the end of the file to allow the file to be appended with new data, Para [0017]).


Both of Cheng and Lin are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Lin’s managing multiple concurrent accesses to a file in a distributed file system, in order to manage the data of the distributed file system using multiple cloud controllers, where the byte-range lock is received at the cloud controller, and hence ensures safely reading the work-sharing monitor applications.

As to claim 2, the addressable node is selected (Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock. The ID may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control , MAC address of the server or a universal unique identifier of a server)
based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the file (Cheng: Para [0004], the disk lock is stored in the disk. Each time lock information is to be refreshed, the disk is continuously read and new lock information is written into the disk and Para [0066], the obtaining request carries an identifier of the first node. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lock, to indicate that the disk lock is occupied by the first node.  
Instant disclosure para [0112] states, file locking is provided in the distributed file locking system architecture using multiple on-premise addressable nodes. The nodes may be associated with an address (e.g., an IP address) within the local network domain and the address associated with the node. The criteria may include the respective number of file handles currently held by the individual nodes, and the like).

As to claim 3, storing the file locking information at the file share comprises storing the file locking information in a file share directory containing the file (Lin: Para [0046 – 47], a filesystem typically serves as an intermediary between an operating system and one or more block-level devices. More specifically, a filesystem typically attempts to efficiently manage one or more block-level devices to provide more sophisticated storage services to an operating system. For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Multiple clients simultaneously accessing a shared data set in a cloud-based storage system may suffer from data consistency issues (Para [0048]).
As to claim 4, receiving, from another addressable node of the plurality of addressable nodes, a request to update the file locking information stored at the file share; and based on receiving the request, updating the file locking information stored at the file share (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (updated), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources).
As to claim 5, storing, at the file share and for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources, in a medium-sized distributed system, If all nodes continuously read lock information from a disk, and write lock information Into the disk, a large quantity of IO resources are occupied by a disk lock).
 
As to claim 6, releasing the file handle held by the addressable node; and updating the file locking information to indicate that the file is not in the locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).
As to claim 7, receiving, from another addressable node of the plurality of addressable nodes, a request to release the file handle held by the addressable node; and based on receiving the request, releasing the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).

With respect to claim 10, Cheng discloses a system comprising: 
a file share within a first network having a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
a plurality of addressable nodes within the first network domain (Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock), wherein each addressable node of the plurality of addressable nodes is configured to hold at least one file handle respectively corresponding to at least one file of the one or more files memory storing instructions that, when executed by one or more processors of the system (see abstract and Para [0003]), cause the system to: 
receive, from the second client, a request for write access to a file of the one or more files stored at the file share (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404); 
prevent the first client from writing to the file (Para [0067]: if the two values are different, it indicates that another node changes the value of the occupancy field of the disk lock before the first node sends the obtaining request, and the data storage system does not allow the first node to write the identifier of the first node into the occupancy field of the disk lock) at least by:
cause an addressable node of the plurality of addressable nodes to obtain, for the file, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource and Para [0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock); and
causing the addressable node to hold, at the addressable node, the file handle obtained (Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node);
indicate the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the first client is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk, and Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node). 
Cheng does not explicitly teach wherein the file share stores one or more files, a first network having a first network domain and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain. 
Lin discloses first client, within first network having a first network domain, a request for write access to a file stored at a file share within a second network having a second network domain, wherein the file is locally accessible to a second client within the second network and obtaining a file handle with exclusive write access to the file (Fig. 10 and 11; two or more cloud controllers collectively manage distributed filesystem data that is stored in the cloud storage systems; a cloud controller receives from a first client a request to access a portion of the file. The cloud controller contacts the owning cloud controller for the portion of the file to request a byte-range lock for that portion of the file; Para [0007]. the first client requests exclusive write access to a first portion of the file and multiple other distributed clients are accessing a second, distinct portion of the file via byte-range locks with shared read permissions; Para [0009]. A client requests exclusive write access to append to the end of the file, and the owning cloud controller grants a byte-range lock for the end of the file to allow the file to be appended with new data, Para [0017]).
Both of Cheng and Lin are same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Lin’s managing multiple concurrent accesses to a file in a distributed file system, in order to manage the data of the distributed file system using multiple cloud controllers, where the byte-range lock is received at the cloud controller, and hence ensures safely reading the work-sharing monitor applications.

As to claim 11, select, based on one or more load balancing criteria and from among the plurality of addressable nodes, one of the plurality of addressable nodes to process the request for write access to the file ((Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock. The ID may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control , MAC address of the server or a universal unique identifier of a server)
based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the file (Cheng: Para [0004], the disk lock is stored in the disk. Each time lock information is to be refreshed, the disk is continuously read and new lock information is written into the disk and Para [0066], the obtaining request carries an identifier of the first node. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lock, to indicate that the disk lock is occupied by the first node.  
Instant disclosure para [0112] states, file locking is provided in the distributed file locking system architecture using multiple on-premise addressable nodes. The nodes may be associated with an address (e.g., an IP address) within the local network domain and the address associated with the node. The criteria may include the respective number of file handles currently held by the individual nodes, and the like).

As to claim 12, the file share stores the file locking information in a file share directory containing the file  (Lin: Para [0046 – 47], a filesystem typically serves as an intermediary between an operating system and one or more block-level devices. More specifically, a filesystem typically attempts to efficiently manage one or more block-level devices to provide more sophisticated storage services to an operating system. For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Multiple clients simultaneously accessing a shared data set in a cloud-based storage system may suffer from data consistency issues (Para [0048])).

As to claim 13, the file share stores the file locking information in a lock file (Lin: Para [0046 – 47], a filesystem typically serves as an intermediary between an operating system and one or more block-level devices. More specifically, a filesystem typically attempts to efficiently manage one or more block-level devices to provide more sophisticated storage services to an operating system. For instance, filesystems often manage disk blocks and metadata to provide structure (e.g., files and directories) and some notion of access rights and data consistency (e.g., via file lock operations) for an underlying block storage mechanism. Multiple clients simultaneously accessing a shared data set in a cloud-based storage system may suffer from data consistency issues (Para [0048])).
As to claim 14, the file share stores, for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, and wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written; Into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources, in a medium-sized distributed system, If all nodes continuously read lock information from a disk, and write lock information Into the disk, a large quantity of IO resources are occupied by a disk lock).
As to claim 15, the addressable node that holds the file handle to release the file handle; and cause the file locking information to be updated to indicate that the file is no longer in a locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).
As to claim 16, another addressable node of the plurality of addressable nodes to provide, to the addressable node that holds the file handle, a request to release the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).
Allowable Subject Matter
Claims 8 – 9 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly disclose, “receiving, from the first client, a request to save, to the file share, edits to the file; releasing the file handle held by the addressable node; saving, at the file share, the edits to the file; and maintaining the locked state of the file at least by: obtaining, by a second addressable node of the plurality of addressable nodes, a new file handle for the file; and holding, at the second addressable node, the new file handle obtained” as in claims 8 and 17.
Claims 19 – 20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest, “determining, by the second addressable node and based on the first file locking information of the first lock file, that the first addressable node holds the file handle for the file; sending, to the first addressable node from the second addressable node, a request to release the file handle; based on the first addressable node releasing the file handle for the file, updating the first lock file to indicate that the first addressable node no longer holds the file handle; based on the one or more edits to the file being saved to the file share obtaining, for the file and by the second addressable node, a new file handle for the file; and holding, at the second addressable node, the new file handle obtained; and maintaining the locked state of the file by storing, in a second lock file associated with the second addressable node and stored at the file share in the file share directory, second file locking information that indicates the second addressable node that holds the new file handle for the file.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gowdappa (USPGPUB 20170286445): distributed file systems for storing file system objects and locking data for the file system objects, and more specifically relates to migrating locking data within the distributed file system.
Oshri (USPGPUB 2005/0289143): Used for managing file locks in a distributed storage system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 27, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162